Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al., US PGPUB 2011/0169873 hereinafter referenced as Sano in view of Nonaka et al., US PGPUB 2010/0238201 hereinafter referenced as Nonaka and Kang et al., US PGPUB 2012/0038693 hereinafter referenced as Kang.




([0032] The image display 118 includes: a backlight 119 having a plurality of light sources each of which has separately controllable light intensity), 
the circuit device comprising: a memory configured to store a program ([0069] the corrected transmissivity may be obtained by Formulas (9) or by referring to a lookup table in which the correspondence among the input gray-scale level value, the light source intensity distribution value, and the transmissivity is previously determined, wherein LUT read as memory); and
a processor configured to execute the program so as to: receive an input image corresponding to a plurality of pixels of a first zone of the display panel; obtain a plurality of intensity values corresponding to the plurality of pixels of the first zone ([0022] the intensity value calculator calculates representative intensity values of the illumination regions based on an input video signal including signal values of a plurality of pixels); 
receive a designed light intensity distribution value of a first light source of the plurality of light sources, the first light source emitting a light to the first zone ([0025] The intensity distribution estimator estimates light intensity distribution in the illumination regions when the light sources emit the light with the light source intensity values);
divide the plurality of intensity values by the designed light intensity distribution value to obtain a corrected plurality of intensity values (Since BL ( 3 , 1 ) > BL LPF ( 3 , 1 ) , G ( 3 , 1 ) = BL ( 3 , 1 ) /BL LPF ( 3 , 1 ));
(e.g. the intensity level of BL (3 , 1 ), fig. 4);
correct a first part of the input image based on the first light source driving value, the first part corresponding to an image displayed on the first zone of the display panel (e.g. the intensity level of BL LPF ( 3 , 1 ), fig. 4); and
output an output image including the corrected first part to display the output image on the display panel and drive the plurality of light sources by a driving value including the first light source driving value (LCD panel 120, fig. 9, wherein the liquid crystal controller 115 generates the liquid crystal control signal 117 based on the corrected video signal 113 and transmits the liquid crystal control signal 117 to the liquid crystal panel 120, and the liquid crystal panel 120 displays a video picture in the display region by modulating light from the backlight 119 depending on the liquid crystal control signal 117).
Sano does not plainly disclose dividing the plurality of intensity values by the designed light intensity distribution value to obtain a corrected plurality of intensity values.
However, in the same endeavor, Nonaka discloses dividing the plurality of intensity values by the designed light intensity distribution value to obtain a corrected plurality of intensity values ([0100] the division unit 61 according to the second embodiment calculates a corrected light transmittance by dividing the light transmittances of R, G, B of each pixel which were calculated in the gamma converting unit 31 by the value of the luminance distribution of the backlight which was calculated in the luminance distribution calculating unit 47).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Sano to further include Nonaka’s backlight controlling method in order to lowering consumption power in addition to displaying a clear image.
Even though Sano’ device is inherently requiring a processor to execute instructions to perform applicant’s invention, the combination of Nonaka and Sano does not explicitly disclose a processor.
However, in the same endeavor, Kang discloses a processor configured to execute the program ([0120] In some examples, the methods, techniques and processes described herein may be performed and/or executed by software instructions on computer processors).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Sano and Nonaka to further include Kang’s processor in order to compensate the transmission value, thus correct for the optical blur, with intention of displaying a clear image.

13. (Currently amended) A control method of a display device that includes a display panel and a backlight provided with a plurality of light sources for causing a processor to execute a process ([0032] The image display 118 includes: a backlight 119 having a plurality of light sources each of which has separately controllable light intensity), 
([0022] the intensity value calculator calculates representative intensity values of the illumination regions based on an input video signal including signal values of a plurality of pixels); 
receiving a designed light intensity distribution value of a first light source of the plurality of light sources, the first light source emitting a light to the first zone ([0025] The intensity distribution estimator estimates light intensity distribution in the illumination regions when the light sources emit the light with the light source intensity values);
dividing the plurality of intensity values by the designed light intensity distribution value to obtain a corrected plurality of intensity values (Since BL ( 3 , 1 ) > BL LPF ( 3 , 1 ) , G ( 3 , 1 ) = BL ( 3 , 1 ) /BL LPF ( 3 , 1 ));
obtaining a largest value of the corrected plurality of intensity values, the largest value corresponding to a first light source driving value of the first light source (e.g. the intensity level of BL (3 , 1 ), fig. 4);
correcting a first part of the input image based on the first light source driving value, the first part corresponding to an image displayed on the first zone of the display panel (e.g. the intensity level of BL LPF (3 , 1 ), fig. 4); and
outputting an output image including the corrected first part to display the output image on the display panel and drive the plurality of light sources by a driving value including the first light source driving value (LCD panel 120, fig. 9, wherein the liquid crystal controller 115 generates the liquid crystal control signal 117 based on the corrected video signal 113 and transmits the liquid crystal control signal 117 to the liquid crystal panel 120, and the liquid crystal panel 120 displays a video picture in the display region by modulating light from the backlight 119 depending on the liquid crystal control signal 117). 
Sano does not plainly disclose dividing the plurality of intensity values by the designed light intensity distribution value to obtain a corrected plurality of intensity values.
However, in the same endeavor, Nonaka discloses dividing the plurality of intensity values by the designed light intensity distribution value to obtain a corrected plurality of intensity values ([0100] the division unit 61 according to the second embodiment calculates a corrected light transmittance by dividing the light transmittances of R, G, B of each pixel which were calculated in the gamma converting unit 31 by the value of the luminance distribution of the backlight which was calculated in the luminance distribution calculating unit 47).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Sano to further include Nonaka’s backlight controlling method in order to lowering consumption power in addition to displaying a clear image.
Even though Sano’s device is inherently requiring a processor to execute instructions to perform applicant’s invention, the combination of Nonaka and Sano does not explicitly disclose a processor.
However, in the same endeavor, Kang discloses a processor configured to execute the program ([0120] In some examples, the methods, techniques and processes described herein may be performed and/or executed by software instructions on computer processors).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Sano and Nonaka to further include Kang’s processor in order to compensate the transmission value, thus correct for the optical blur, with intention of displaying a clear image.

2. (Canceled)

As to claim 3, the combination of Sano and Nonaka discloses the circuit device according claim 1. The combination further discloses the plurality of intensity values of each pixel of the plurality of pixels of the input image are the largest luminance values of a first color component, a second color component, and a third | color component in the each pixel of the plurality of pixels of the input image (Sano, [0050] Next, the intensity value calculator 104 calculates a maximum value among the R, G, and B signal values with respect to each pixel of the input video signal 103, the maximum value being calculated as the intensity value of each pixel).

4. (Canceled)

As to claim 5, the combination of Sano and Nonaka discloses the circuit device according claim 1. The combination further discloses the processor is configured to obtain a brightness distribution of the backlight illuminating the first zone of the display (Sano, [0060] by calculating G(m,n) showing the reduction level of the intensity value based on the spatial smoothing process, the relative relationship between the illumination region intensity value of each illumination region and the intensity values of its surrounding illumination regions can be estimated).

As to claim 6, the combination of Sano and Nonaka discloses the circuit device according claim 5. The combination further discloses the processor is configured to correct pixel values of the plurality of pixels based on the brightness distribution and output the output image having the corrected pixel values of the plurality of pixels (Sano, LCD panel 120, fig. 9, wherein the liquid crystal controller 115 generates the liquid crystal control signal 117 based on the corrected video signal 113 and transmits the liquid crystal control signal 117 to the liquid crystal panel 120, and the liquid crystal panel 120 displays a video picture in the display region by modulating light from the backlight 119 depending on the liquid crystal control signal 117).

As to claim 7, the combination of Sano and Nonaka discloses the circuit device according claim 5. The combination further discloses the processor is configured to obtain the brightness distribution with a lower resolution than a resolution of the input image (Kang, [0023] for example, components 150 and 160 transmit light patterns 152, 162, 163 representing low resolution versions of input images 110 (e.g., input image 104) along optical paths 154 and 164, and superimpose the light patterns 169 onto a surface of component 170).

As to claim 8, the combination of Sano and Nonaka discloses the circuit device according claim 1. The combination further discloses the memory is configured to store the designed light intensity distribution value (Nonaka, [0100] the division unit 61 may obtain a corrected light transmittance by referring to a lookup table which previously holds relations of values corresponding to input and output). 

As to claim 9, the combination of Sano and Nonaka discloses the circuit device according claim 1. The combination further discloses the plurality of light sources are LEDs, and the display panel is a liquid crystal display panel (Sano, backlight 119 and LCD 120, fig. 1).

As to claim 10, the combination of Sano and Nonaka discloses the circuit device according claim 1. The combination further discloses a display device; the backlight; and the display panel (Sano, backlight 119 and LCD 120, fig. 1).

As to claim 11, the combination of Sano and Nonaka discloses the circuit device according claim 1. The combination further discloses an electronic apparatus comprising: the circuit device according to claim 1 (Sano, device 100, fig. 1).

As to claim 12, the combination of Sano and Nonaka discloses the circuit device according claim 1. The combination further discloses a mobile body comprising: the circuit device according to claim 1 (Kang, [0118] in other examples, one or more embodiments may be implemented with devices, such as, but not limited to, handheld computers, medical devices, medical imaging devices or systems, MP3 players, mobile telephones, packaging, personal digital assistants (PDAs), portable computers).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        3/18/2022